﻿It is indeed for me a great honour and privilege to address the forty-sixth session of the General Assembly. This occasion not only presents the first opportunity for me to address this world body in my capacity as the Interim President of the Republic of Liberia, but even more important, it also affords me a special opportunity to discuss the all-important issues of peace and stability the world over, and in the case of Liberia the current efforts towards the institution of genuine pluralistic democracy.
Before doing so, I extend my sincerest congratulations to you, Sir, on your election to the presidency of the current session of the General Assembly. We are confident that, under your able leadership, the deliberations on issues assigned to this session will be carried out with diplomatic finesse and dispatch. As you undertake this arduous task, let me assure you that the Liberian delegation will lend very support to ensure that our collective efforts Met with success.
I should also like to register our appreciation to your illustrious predecessor, Mr. Guido de Marco of Malta, for the efficient and statesmanlike manner in which he conducted the affairs of the forty-fifth session of the Assembly. We wish him well in his future undertakings.
It is fitting to express special gratitude to the Secretary-General, Javier Peres de Cuellar, whose tenure has seen the United Nations as an organisation come into its own and exhibit unprecedented effectiveness in recent years. We salute the Secretary-General for his efforts in the search for global peace and his concern for the less fortunate of this world. His advocacy of fairness and justice has rekindled mankind's assurance that the United Nations is the appropriate forum capable of meeting the ever-changing challenges of our world.
Recently the United Nations took on a more universal character when seven States were admitted to membership in the Organization. The Liberian delegation welcomes most heartily in our midst Latvia, Estonia, Lithuania, the Federated States of Micronesia, the Marshall Islands, the Republic of Korea and the Democratic People's Republic of Korea and looks forward to their active involvement in the affairs of the United Nations.
At a time when the world is rapidly changing and the political polarities which characterized the past four and a half decades are fast crumbling, it is expected, and rightly so, that countries like mine, which are Charter Members of the United Nations, offer an appreciation of these events, especially in the light of the expectations of a new world order as envisaged at the time of the San Francisco Conference. Liberia bears a responsibility at this time to make a pronouncement on how far Africa has progressed and fared in relation to the aims of this new world arrangement that will be based on equity, justice and fair play. Regrettably, the situation in which we find ourselves today leaves us no such opportunity, other than to give members an overview of recent developments in our country.
We Liberians are embarrassed by the fact that we have used up so much of the time, resources and energy of our West African subregion on a fratricidal conflict. He permitted ourselves to degenerate to a stage where we not only became the problem-child but posed a serious threat to the nations of that region. As I speak to you today more than 800,000 of our people, constituting approximately 30 per cent of our population, are refugees in neighbouring countries. Worse still, from our territory an invasion was launched into Sierra Leone, thereby paying the people of that friendly country who have done all within their power to care for Liberian refugees, with ingratitude for their sacrifices and hospitality. We condemn the invasion of Sierra Leone and we stand in full solidarity with the government and people of that brotherly country in resisting this aggression.
It has been stated and demonstrated so many times that peace is a necessary precondition for development and security. The prosperity that is exhibited in certain parts of the world could be largely attributed to the fact that peace has reigned in those countries for a considerable length of time, thereby making possible the technological, social, economic and political progress which their populations today enjoy.
Our concept of peace is based upon our abiding belief in the protection and promotion of human rights. By this we mean we believe in the integrity of the human person, the right freely to choose those who govern us, the right freely to participate in the decision-making process affecting our destiny and the right of due process.
The momentous changes that are taking place in various parts of the world are motivated by the desire of the peoples of these countries to enshrine in their laws the enjoyment of these rights. These are the fundamentals for peace. It is for these reasons that the Interim Government of National Unity is totally committed to the protection and promotion of human rights and condemns the violation of those rights wherever they may occur. Liberia needs peace - peace based on these fundamentals!
In the light of this conviction the Interim Government of National Unity reaffirms its commitment to the holding of free and fair general and presidential elections under international supervision in its effort to restore peace in Liberia. It is heartening to note that this effort is largely being supported by our brothers and sisters in the West African subregion. For more than a year now, the leaders of our subregional organization have been preoccupied with the Liberian conflict. There have been many halting steps and diversions along the way. None the less, we have made solid progress since we addressed members at the forty-fifth session.
For the first time in our crisis, all sides seem convinced that we have now entered on the final stretch of the journey to a lasting settlement. For this, we are truly grateful to the members of the Economic Community of West African States (ECOWAS), especially those whose troops make up the ECOWAS Cease-fire Monitoring Group (EC0M0G). It was that Group, operating as a peace-keeping force, that put an end to the carnage and destruction that was going on in Liberia.
We salute the Governments and peoples of the Gambia, Ghana, Guinea, Nigeria and Sierra Leone for responding with dispatch to the call for the establishment of the peace-monitoring force ECOMOG. We also salute the Governments and peoples of Mali and now Senegal for further strengthening ECOMOG.
We must say without equivocation that our nation would have perished were it not for the wise and timely decisions of the ECOWAS Standing Mediation Committee. It is gratifying to note that this particular arrangement of regional assistance is "home grown" and is now increasingly being emulated and adapted by others. We say, Why not? When the expenditure on national defence is set against the need for economic development, the reasonableness of a collective regional defence becomes overwhelming. It is for this reason, among others, that the Republic of Liberia supports the call for the establishment of regional defence organs: ECOMOG is a good start.
It is pertinent to mention at this point the undue burden which the countries that contribute to ECOMOG are shouldering in their peace-keeping operations in Liberia. We note with satisfaction the recent announcement of assistance by the United States Government to some members of ECOWAS in relation to their peace-keeping role in Liberia. We consider this encouraging, especially in the light of the assurance that further assistance to these countries will be forthcoming. We urgently appeal to all nations, especially the industrialized countries, to emulate this example and to offer substantial assistance to the countries that are at present engaged in the peace-keeping effort in Liberia.
When the history of our conflict is written, the most gratifying aspect will be the revelation that one of the most fratricidal conflicts in Africa will have been resolved almost entirely by the Governments and peoples of our subregion. In this respect, the men and women of ECOMOG whose blood has been shed for their brothers and sisters in Liberia will leave a lasting mark in the annals of our history. Fully recognizing the enormous sacrifices and indispensable contributions of the men and women of ECOMOG, Liberians everywhere will continue to say, "Thank God for ECOMOG!1'
We cannot conclude these remarks without lauding the Governments and peoples of a number of countries who, through various charitable organizations, demonstrated genuine concern for humanity by giving needed assistance to hapless civilians during the Liberian civil conflict. These organizations - Action internationale contre la faim and Medecins sans frontieres of France; Catholic Relief Services, Christian Reformed World Relief Committee, Church World Service, Community of Caring, Plan International, World Vision, Adventist Development Relief Association and Baptist Relief of the United States of America; OXFAM, Save the Children Fund and Caritas of the United Kingdom; Concern and GOAL of Ireland; German Emergency Doctors; the International Committee of the Red Cross and Lutheran World Services of Switzerland; Medecins sans frontieres of Belgium; Medecins sans frontieres of Holland; the Swedish Relief Corporation of Sweden and the Christian Reformed World Relief Committee of Canada - will forever be remembered by the Liberian people.
Last year in this Hall the international community acknowledged the importance of putting the world's children high on the development agenda and committed itself to giving them a "first call". As the hardest-hit victims of our civil strife, the Liberian children are our "first call". The Interim Government of National Unity has embarked on several projects to address the plight of Liberian children.
We must tell you that our hearts have been touched by the great generosity and good will of the peoples and Governments of the Federal Republic of Nigeria, the Republic of the Gambia, the United States of America and the European Economic Community. The peoples of those countries, in addition to all that they have done for the Liberian people, have made separate generous donations of food and medicines to Liberians.
Nor can Liberians forget the kindness of the peoples of the Republics of Guinea, Sierra Leone, Cote d'lvoire, Ghana, the Gambia and other countries of our subregion, who have played and continue to play host to our citizens.
We want also, on behalf of the people of Liberia, to extend our gratitude and appreciation to the United Nations and its specialized agencies for their contributions in providing humanitarian aid to our people.
It is with much satisfaction that I inform you that Liberians have at long last reached a consensus on a strategy for settling the Liberian conflict. The strategy to which we have all committed ourselves is that of holding, free and fair elections under international supervision. A necessary precondition for the holding of those elections is the creation of adequate security arrangements throughout the country.
In this regard the agreement reached in Yamoussoukro, Cote d'lvoire, on 17 September 1991 it most encouraging. At that meeting Liberians manifested both the will and the resolve to succeed in this election enterprise by agreeing to encamp and disarm all forces under the supervision of an expanded ECOMOG - the Ceasefire Monitoring Group of the Economic Commission of West African States.
As a follow-up to the conclusions reached at that meeting Liberians have since held consultative meetings among themselves and have announced the members of both an elections commission, and an ad hoc supreme court for the country. The establishment of an elections commission is a significant milestone on the road to peace. It is intended to be an independent body free from government policies and influence. As a country with limited experience in the conduct of free and fair elections, Liberia hereby requests the international community to provide adequate technical and financial assistance for the electoral process.
Further to our efforts to ensure the credibility of the electoral process we have invited the International Negotiation Network (INN), headed by former United States President Jimmy Carter, the Organization of African Unity (OAU), the Economic Community of West African States, the United Nations, the Republican Institute for International Affairs and the National Democratic Institute, both of the United States of America, and other relevant organizations to supervise and monitor the forthcoming elections.
Our yearnings for peace, security and democracy will remain expressions of fine words and sentiments if the present economic conditions in which all of us in Africa find ourselves were to continue. The combination of our debt burden, commodity prices, fluctuating exchange rates and the instability built into our respective systems by the weakness of our political institutions make it mandatory that the developed countries and the international system take a more realistic view of our problems. In the case of Liberia, the protracted civil conflict has compounded our plight even further.
We maintain the view that democracy and political pluralism cannot be sustained on an empty stomach. We therefore appeal to the United Nations, its agencies, the international community, and especially the international financial institutions to re-examine their attitudes towards the developing countries.
Liberia is faced with serious economic problems. My country has a debt burden of over $US 3 billion; its infrastructure and social services are in ruins. As a result of our pre-civil-conflict economic situation our ability to generate funds is impaired. We appeal to our friends to reconsider such impediments in order to allow us to tackle in a meaningful way the arduous problems of repatriation, resettlement and rehabilitation of our nationals scattered all over the world as refugees.
International assistance becomes even more justified in view of the policy-reform programmes that Liberia has now undertaken. We seek to create the capacity of the democratically elected successor of the Interim Government to undertake reconstruction and stimulate socio-economic growth and development. We also seek to ensure efficiency and fairness in resource allocation, promote accountability and alleviate rural poverty. These policy-reform measures, in our view, constitute the steps necessary to attract the international assistance directly required to support programmes of reconstruction and assure the future growth of our economy. The Interim Government of National Unity seeks the cooperation of the international community to the fullest extent in reaching some understanding with respect to the critical problems resulting from the civil conflict and in laying the groundwork for self-sustained economic development in the years ahead. 
Meanwhile, Liberians look with great anticipation to the United Nations and the international community as a whole for continuation, for a reasonable period, of the humanitarian-assistance programme that they have provided daring our difficult period.
Although we are preoccupied with our domestic situation, we are not un-mindful of those issues that continue to claim the attention of the international community.
On the African continent, Liberia welcomes the ongoing negotiations between the South African Government and the African national Congress. It is our hope that the hurdles preventing an early agreement acceptable to the parties will be removed so that all South Africans may freely participate in the affairs of their country on the basis of the principle of one person, one vote.
We are heartened by the progress being made with regard to Cambodia, El Salvador, the Western Sahara and Cyprus, owing to the willingness of the parties to reach accommodation. We hope that that willingness will eventually bear fruit.
We are alarmed by the recent developments in Haiti. We stand in solidarity with the elected Government, and people of Haiti in their efforts to prevent the reversal of the democratic process there.
The United Nations was founded on the basis of the high ideals of justice, peace and security. We must maintain those ideals if we are to bequeath to succeeding generations a more humane society. Such a society cannot flourish on greed, lust for power, and the flagrant abuse of human rights. Our appeal goes to the whole of humanity.
While it is not easy to soothe the pains and shrug off the bitter memories of a protracted civil conflict - the worst in our history - Liberians must now muster the courage to move ahead, healing the wounds that have been inflicted upon ourselves, and act in concert with the rest of the world to uphold the noble ideals for which the United Nations was established - always remembering that "In union, strong success is sure; we cannot fail."
